                                                                                                                                            Reset Form

 1                                                           UNITED STATES DISTRICT COURT
 2                                                      NORTHERN DISTRICT OF CALIFORNIA
 3   .3++($/7+&$5(6(59,&(6,1&
                                                                                              )
     DND.,11(<'58*6,1&LQGLYLGXDOO\DQGRQEHKDOIRIDOORWKHUVVLPLODUO\VLWXDWHG
                                                                                              )            FY
                                                                                                  Case No: _______ _____-KAW
 4                                                                                            )
                                                               Plaintiff(s),                  )   APPLICATION FOR
 5                                                                                            )   ADMISSION OF
                   v.
     *,/($'6&,(1&(6,1&*,/($'+2/',1*6//&*,/($'6&,(1&(6//&
                                                                                              )   ATTORNEY PRO HAC VICE;
 6                                                                                            )
     *,/($'6&,(1&(6,5(/$1'8&%5,672/0<(56648,%%&203$1<(5
     648,%% 6216//&-$3$172%$&&2,1&-$166(15 ',5(/$1'DQG
                                                                                                  ORDER
     -2+1621 -2+1621,1&                                                                  )   (CIVIL LOCAL RULE 11-3)
 7                                                                                            )
                                                               Defendant(s).
                                                                                              )
 8
             I, Debra Josephson                    , an active member in good standing of the bar of
 9              6XSUHPH-XGLFLDO&RXUWIRUWKH
                                    , hereby respectfully apply for admission to practice pro hac vice in the
                &RPPRQZHDOWKRI0DVVDFKXVHWWV

10    Northern District of California representing: KPH Healthcare Services, Inc.                in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Francis O. Scarpulla                    an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
         MY ADDRESS OF RECORD:                                                                      LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
        20 Rahling Circle                                                                          456 Montgomery Street, 17th Floor, San
14      Little Rock, AR 72223                                                                      Francisco, CA 94104
         MY TELEPHONE # OF RECORD:                                                                  LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15     (501) 821-5575                                                                              (415) 788-7210
         MY EMAIL ADDRESS OF RECORD:                                                                LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16     debrajosephson@robertslawfirm.us                                                            fos@scarpullalaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 652251       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
              I declare under penalty of perjury that the foregoing is true and correct.
21
       Dated: 02/05/20                                                                                       Debra Josephson
22                                                                                                                        APPLICANT

23
                                                         ORDER GRANTING APPLICATION
24                                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Debra Josephson                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/6/2020
                                                                                                        UNITED STATES MAGISTRATE JUDGE October

     PRO HAC VICE APPLICATION & ORDER                                                                                                               2012
